[Translation] SECURITIES REGISTRATION STATEMENT VANGUARD INDEX FUNDS - VANGUARD TOTAL STOCK MARKET INDEX FUND - SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date of SRS: June 30, 2015 Name of the Registrant Trust: VANGUARD INDEX FUNDS Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Offering or Sale for Registration Name of the Fund Making VANGUARD INDEX FUNDS - VANGUARD Offering or Sale of Foreign TOTAL STOCK MARKET INDEX FUND Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S. $ 1.0 Investment Fund Securities to be billion (approximately ¥ 119.00 billion) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 119.00 (the mean of the exchange rate quotations by The Bank of Tokyo  Mitsubishi UFJ, Ltd. (for buying and selling spot Dollars by telegraphic transfer against Yen on April 30, 2015). The same applies hereafter. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: VANGUARD TOTAL STOCK MARKET INDEX FUND (hereinafter referred to as the “Fund”) 2. NATURE OF FOREIGN Investor Shares (hereinafter referred to as the INVESTMENT FUND SECU- “Shares”) RITIES CERTIFICATES: Registered Shares with par value $0.001 per Share. Additional offering type (“ Tsuikagata ”) There are no credit ratings which have been provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund, or which are to be provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund. 3. TOTAL AMOUNT OF The approximate amount of the limit: U.S. $1.0 billion OFFERING PRICE: (approximately ¥ 119.0 billion) Note 1: The Yen amount is translated for convenience at the rate of U.S.$1.00 ¥ 119.00 (the mean of the exchange rate quotations by The Bank of Tokyo – Mitsubishi UFJ, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on April 30, 2015). The same applies hereafter. Note 2: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the “total column” is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. 4 . ISSUE PRICE: The Net Asset Value per Share to be calculated on a Fund Business Day immediately after an application for purchase is received by the Fund. “Fund Business Day” shall mean a day on which the New York Stock Exchange is open for business. The Issue Price is available at the PLACE OF SUBSCRIPTION as set forth in “8. PLACE OF SUBSCRIPTION” herein below. 2 5. SALES CHARGE: None. Account Administration Fee at an annual rate of 0.648% (0.60% excluding tax) multiplied by the Shareholder's average account balance shall be assessed upon each Shareholder quarterly in arrears. For Shareholder accounts which are redeemed partially or in full prior to the end of the quarter, the Account Administration Fee shall be charged in proportion to the period in which such shareholder holds the shares and assessed at the time of each redemption. Quarterly assessments shall be net of any fees charged for partial redemptions during the quarter. 6. MINIMUM AMOUNT OR Minimum shares shall be integral multiples of five (5) NUMBER OF SHARES: shares. 7. PERIOD OF From: July 1, 2015 (Wednesday) SUBSCRIPTION: To: June 30, 2016 (Thursday) Provided that the subscription is handled only on a Fund Business Day when sales handling companies are open for business in Japan, with the exception of a day in which the next business day is a national holiday in Japan. 8. PLACE OF SUBSCRIPTION: Monex, Inc. 2-4, Kojimachi 2-chome, Chiyoda-ku, Tokyo 102-0083, Japan Homepage address: https://www.monex.co.jp/ Tel: 0120-846-365 Mobile/PHS: 03-6737-1666) (Reception time: 8:00  17:00 (Weekdays)) (hereinafter referred to as the Distributor or a Sales Handling Company) Note: The subscription will be handled at the head office and the branch offices of the above-mentioned Sales Handling Company in Japan and online. 9. DATE OF PAYMENT: Investors shall pay the Offering Price to the Distributor in Japan within four (4) business days in Japan from and including the day when the Distributor in Japan confirm the execution of the application (the Trade Date). 3 The total issue price for each application day for subscription will be transferred in U.S. Dollars by the Distributor in Japan to the Funds custodian within one (1) Fund Business Day after the subscription date (Payment Date). 10. PLACE OF PAYMENT The subscription is handled at the head office and the branch offices of the Distributor. 11. TRANSFER AGENT Not applicable 12. MISCELLANEOUS (1) There is no deposit for Subscription. (2) Outline of Underwriting, etc. (a) The Distributor undertakes to sell the Shares in accordance with an agreement with The Vanguard Group, Inc. (Vanguard) in connection with the sale of the Shares in Japan. (b) During the offering period, the Distributor in Japan will execute or forward the purchase orders and repurchase requests of the Shares received directly to the Fund's Transfer Agent. Note: Sales Handling Company means an intermediary financial instruments firm and/or registration agent financial institution which shall conclude the agreement with a distributor concerning agency business of Shares of the Fund, act as agent for a distributor for subscription or redemption of Shares of the Fund from investors and handle the business, etc. concerning receipt of subscription money from investors or payment of redemption proceeds to investors, etc. (c) The Fund has appointed Vanguard Investments Japan, Ltd. as the Agent Company in Japan. Note: The Agent Company shall mean a sales handling company who is a member of the Japan Securities Dealers Association (JSDA) which, under a contract made with a foreign issuer of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to JSDA and other Sales and Repurchase Handling Companies rendering such other services. (3) Method of Subscription: Investors who subscribe for Shares shall enter into an agreement with the Distributor or Sales Handling Company concerning the foreign securities transactions. For this purpose, the Sales Handling Company shall deliver to investors an Agreement of Foreign Securities Transactions Account and investors shall submit to the Sales Handling Company an Application for opening of Transactions Account opened in accordance with such Agreement. 4 The subscription amount shall be paid in Yen in principal and the Yen exchange rate shall be the rate to be determined by the Sales Handling Company based on the foreign exchange rate of the foreign exchange market in Tokyo on the Trade Date of each application. No interest accrues on the subscription money. The subscription amount shall be paid in U.S. Dollars to the Fund's Custodian by the Distributor on the Payment Date. (4) Offerings other than in Japan: In parallel with the Offering, Investor Shares are offered in the United States of America. 5 PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objects and Basic Nature of the Fund VANGUARD TOTAL STOCK MARKET INDEX FUND (the Fund) seeks to track the performance of a benchmark index that measures the investment return of the overall stock market. The Fund is a series (or sub-fund) of Vanguard Index Funds (the Trust). The Trust was organized as a Pennsylvania business trust in 1975 and was reorganized as a Delaware statutory trust in 1998. The Trust is registered with the United States Securities and Exchange Commission (the Commission or SEC) under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. All funds within the Trust are classified as diversified within the meaning of the 1940 Act. The Trust currently offers the following funds in Japan. Vanguard Small-Cap Index Fund Vanguard Total Stock Market Index Fund Each fund offers one class of Shares (Investor Shares) in Japan. The Trust has the ability to offer additional funds or classes of Shares. There is no limit on the number of full and fractional Shares that may be issued for a single fund or class of shares. (2) History of the Fund: December 31, 1975: Execution of the Declaration of Trust Established as a Pennsylvania business trust January 23, 1998: Execution of the Agreement and Declaration of Trust January 28, 1998: Reorganized as a Delaware statutory trust July 19, 2002 Execution of Amended and Restated Agreement and Declaration of Trust November 19, 2008 Execution of Amended and Restated Agreement and Declaration of Trust May 10, 2010 Execution of Amended and Restated Agreement and Declaration of Trust September 23, 2010 Execution of Amended and Restated Agreement and Declaration of Trust 7 (B) Name, Role in Management of the Fund and Outline of Agreements of Affiliated Parties of the Management Company and the Fund: Assignment Companies Agreements ` InvestmentManager, The Vanguard Group, · Investment management and Transfer and Inc. (Vanguard) transfer and dividend-paying Dividend-Paying Agent agency services are provided to the Fund under the Fifth Amended and Restated Funds Service Agreement (Note 1) dated June 8, 2009 (as amended from time to time). a Custodian JPMorgan Chase Bank · Custody services to the Fund are provided under a Global Custody Agreement (Note 2) dated June 25, 2001 (as amended from time to time). b AgentCompany Vanguard Investments · Agent Company Agreement with Japan, Ltd. respect to the sale of the Funds Shares in Japan under an Agent Company Agreement (Note 3) dated September 26, 2005 (as amended by the Amending Agreement as of June 10, 2015). c Distributorin Japan Monex, Inc. · Forwarding the purchase or repurchase orders for the Shares in Japan under Shares Distribution and Redemption Agreement (Note 4) dated May 1, 2005 as amended on April 16, 2007. Note 1: The Fifth Amended and Restated Funds Service Agreement shall mean the agreement between the Trust and Vanguard by which the Trust entrusted the powers in respect of management and administration of the Funds, etc. to Vanguard. Note 2: The Global Custody Agreement shall mean the agreement between the Custodian and the Trust by which the Custodian agrees to provide services such as custody of the assets of the Fund. Note 3: The Agent Company Agreement shall mean the agreement by which the Agent Company in Japan which was appointed by the Management Company, agrees to distribute the prospectuses regarding the shares of the Fund, publication of the Net Asset Value per Share and the distribution of the documents such as the management reports, etc. to be required in accordance with the provisions of the applicable laws and regulations of Japan and/or the rules of the Japan Securities Dealers Association. Note 4: The Shares Distribution and Redemption Agreement shall mean the agreement by which the Distributors agree, for the purpose of the offering shares in Japan, to distribute shares provided by the Trust. Distribution should be made in the manner consistent with the provisions of the applicable laws and regulations of Japan and the Prospectus. 8 (C) Outline of the Trust Trust Vanguard Index Funds ` Lawof Place of Incorporation The Trust was organized as a Pennsylvania business trust in 1975 and was reorganized as a Delaware statutory trust in 1998. The Trust is registered with the SEC under the 1940 Act as an open-end management investment company. All funds within the Trust are classified as diversified within the meaning of the 1940 Act. a Purposeof the Company The Trust was established to conduct, operate, and carry on the business of a management investment company registered under the 1940 Act through one or more series (or sub-fund) investing primarily in securities. b Amountof Capital Stock Not applicable. c Historyof the Company December 31, 1975 Organization of the Trust as a Pennsylvania business trust. January 23, 1998: Execution of the Agreement and Declaration of Trust January 28, 1998 Reorganization as a Delaware statutory trust. July 19, 2002 Execution of the Amended and Restated Agreement and Declaration of Trust November 19, 2008 Execution of the Amended and Restated Agreement and Declaration of Trust May 10, 2010 Execution of the Amended and Restated Agreement and Declaration of Trust September 23, 2010 Execution of the Amended and Restated Agreement and Declaration of Trust d MajorShareholders As of March 31, 2015, the following owned of record 5% or more of the outstanding Investor Shares of the Fund: Vanguard Target Retirement 2025 Fund, Malvern, PA (13.10%) Vanguard Target Retirement 2035 Fund, Malvern, PA (12.20% ) Vanguard Target Retirement 2030 Fund, Malvern, PA (10.88%) Vanguard Target Retirement 2020 Fund, Malvern, PA (10.32%) Vanguard Target Retirement 2040 Fund, Malvern, PA (8.99%) Vanguard Target Retirement 2045 Fund, Malvern, PA (8.16%) Vanguard Target Retirement 2015 Fund, Malvern, PA (6.34%) 9 Vanguard LifeStrategy Growth Fund, Malvern, PA (5.08% ) e
